       Case 1:12-cv-12324-MLW Document 517 Filed 03/05/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE
COMMISSION,
       Plaintiff,

       V.
                                            C.A.   No.   12-12324-MLW

BIOCHEMICS, INC., JOHN J.
MASIZ, AND GREGORY S.
KRONING,
       Defendants.

                               MEMORANDUM AND ORDER


WOLF, D.J.                                                      March 5, 2019
       The    court    has   considered   the   submissions   concerning       ADEC

Private Equity Investments, LLC's ("ADEC") Expedited Motion for

Clarification          Concerning   Scope   of     Receivership    Order       (the

"Motion") and finds the Motion meritorious.

       The Motion seeks expedited clarification concerning whether

the October 9, 2018 Order staying certain litigation in connection

with the appointment of a Receiver for BioChemics,                      Inc.   (the

"Order")       prohibits examination,       pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure, of Jan Schlichtmann, Esq.

and    Pearl    Zhu,    Ph.D in the bankruptcy proceedings             concerning

Inpellis, Inc. ("Inpellis"), In re Inpellis, 18-12844 (Bankr. D.
Mass.).      It does not.

       The Order stays certain "civil legal proceedings." Docket No.

452,    ^26.     A bankruptcy proceeding against            Inpellis     had   been
initiated by ADEC prior to the issuance of the Order on October 9,
         Case 1:12-cv-12324-MLW Document 517 Filed 03/05/19 Page 2 of 3



2018. At a hearing preceding issuance of the Order, ADEC requested

that the form of the order drafted by the Securities and Exchange

Commission be revised to expressly except from the stay proceedings

concerning        Inpellis      to   "take    out    any      limitation      on   what

[Bankruptcy] Judge Feeney might do." Oct. 9, 2018 Tr. at 28 (Docket

No. 454) . The court agreed and hand-wrote that exception in the

Order.       See id.    at 35-36.

        The court does not understand a Rule 2004 examination to be

a "civil legal proceeding" as it used this term in the Order, but
rather as an opportunity for discovery in the Inpellis bankruptcy

proceeding, which it did not order be stayed. In any event, the
court     did    not,     in   paragraphs    26(b)    or     (d)   of   the   Order   or

otherwise,       intend to limit the Bankruptcy Judge's authority to

authorize Rule 2004 examinations of Mr. Schlichtmann or Dr. Zhu.

        In view of the foregoing, the Motion by Defendant Masiz for

an Order for ADEC to Show Cause Why it Should Not Be Held to Have

Knowingly Violated the Court's 10-9-18 Order and Why Sanctions
Should Not Be Imposed is not meritorious. However, ADEC's request

for attorneys' fees and costs under the Massachusetts Anti—SLAPP
statute.        Mass.    Gen. Laws ch.       231,    §59H,     may be meritorious.
Therefore, Mr. Masiz is being ordered to respond to this request.

        Accordingly, it is hereby ORDERED that:

        1.      ADEC's Expedited Motion for Clarification Concerning

Scope of Receivership (Docket No. 507) is ALLOWED.
         Case 1:12-cv-12324-MLW Document 517 Filed 03/05/19 Page 3 of 3



        2.      Mr.    Masiz's motion requesting sanctions be imposed on

ADEC    (Docket No.       506)   is DENIED.

        3.      (a) ADEC shall, by March 12, 2019, file an affidavit in

support of its request for attorneys' fees and costs pursuant to

Mass.    Gen.    Laws ch.      231,   §59H.

                (b) Counsel for ADEC and Mr. Masiz shall confer and, by

March 19,       2019,    report whether they have reached an agreement to

resolve      this     issue.


                 (c)    If necessary, Mr. Masiz shall, by March 26, 2019,

respond to ADEC's request for attorneys' fees and costs pursuant

to Mass.      Gen. Laws ch.       231,   §59H.

                 (d)    If necessary,     ADEC shall,   by April 2,   2019,   file

any reply.




                                                 C 3wV,
                                                 UNITED STATES
                                                        S      DISTRICT JUDGl
